NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STATE OF CALIFORNIA,                            No. 20-15345

                Plaintiff-Appellee,             D.C. No. 2:19-cv-00560-KJM-DB

 v.
                                                MEMORANDUM*
MICHAEL INGRAM EL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Michael Ingram El appeals pro se from the district court’s order remanding

his case to California Superior Court for lack of subject matter jurisdiction. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

decision to remand a removed case. Patel v. Del Taco, Inc., 446 F.3d 996, 998



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2006). We affirm.

      The district court properly remanded Ingram El’s action to state court

because Ingram El failed to establish that the state court could not enforce his

rights and because Ingram El has not identified a California statute or

constitutional provision that purports to command the state court to ignore his

federal civil rights. See id. at 998-99 (two-part test for removal under 28 U.S.C.

§ 1443(1)).

      We reject as unsupported by the record Ingram El’s contentions that the

district court denied him due process.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    20-15345